RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3–5, 7–14, 16 and 18 are pending in this application.
Claims 2, 6, 15 and 17 are canceled.
Claims 4, 5, 7, 9–12, 16 and 18 are objected to.
Claims 1, 3, 8, 13 and 14 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 8, 13 and 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, 13 and 14 recite determining whether a predefined condition is satisfied, wherein the predefined condition being satisfied indicates that a resource-substitution process needs to be performed, and the preset condition comprises whether a score of an original resource in the media file being lower than a threshold score and whether a playing anomaly occurs to the original resource; selecting a substitute resource from a candidate resource set to replace the original resource in the media file to play, when the 

Analysis under Step 2A: Prong 1

These recitations of the respective claims fall within the “mental processes” grouping of abstract ideas. Here, the limitations of determining whether a predefined condition is satisfied, wherein the predefined condition being satisfied indicates that a resource-substitution process needs to be performed, and the preset condition comprises whether a score of an original resource in the media file being lower than a threshold score and whether a playing anomaly occurs to the original resource; selecting a substitute resource from a candidate resource set to replace the original resource in the media file to play, when the resource-substitution process needs to be performed, where score is determined based on a particular formula; and a candidate resource set is established and comprises the new resource having a score higher than or equal to the threshold score can be performed in the mind but for the additional limitations which are recitations of generic computer components.
Under the broadest reasonable interpretation of the identified limitations, the individual actions of each limitations of determining, selecting, calculating a score of a resource based on a particular formula, and establishing a candidate resource set based on a threshold condition can be done entirely in the mind. For example, the act of determining whether resource-substitution process needs to be performed can be done by a person looking at a resource to see if it needs to be substituted, and then select 

Claims 3 and 8 are similar. Claim 3 performs additional steps of performing the resource-detection process to establish the candidate resource set, and then monitor the candidate resource set and perform the resource-detection process given a further condition. These further steps can also be performed entirely within the mind, as the resource-detection process as well as monitoring can be done in the mind.

Claim 8 further performs the steps of sequentially determining whether the substitute resource is parsed data and decoded data, acquiring a predetermined location of the substitute resource and placing them into a buffer to be outputted from the predetermined location, and wherein the predetermined location is after a current playing location of the original resource. These steps can also be performed entirely within the mind; the mind can determine whether a resource is parsed and decoded by looking, and then decide where to place a substitute resource from a particular location that the mind has made up to another location when such location is a current playing location. These steps can also be performed in the mind.

Analysis under Step 2A: Prong 2

The judicial exception is not integrated into a practical application. Claim 1 recites an additional limitation such as a media file. Claim 8 also recites a media file. 

Analysis under Step 2B

These claims also do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, non-transitory memory and media file amounts to no more than mere instructions to apply the exception using a generic computer component. Such application of the exception to the generic computer cannot provide an inventive concept.
Furthermore, the claims taken individually and also in combination, do not recite significantly more. Application of the combined steps of the judicial exception as recited 
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
The Applicant argues that the claimed invention as amended on 12/21/2021 overcomes the rejection of claims 1, 3, 8, 13 and 14 under 35 U.S.C. § 101. Remarks filed 12/21/2021 at 8.

The Applicant specifically argues that the claimed language of at least the independent claim 1 presents a technical problem and solves this particular technical problem by determining a substituted resource when such substitution process can be performed. The Applicant further reasons that specifications, particularly in paragraphs 4 and 50, identifies the exemplary types of resources and resource parameters that solve the technical problem of “playing may not continue when an unsupported media file appears, or playing may still continue even when the playing quality of the supported media file is low, …, when the above situation happens, the playing effect is poor, and the user experience is frustrating.” Remarks at 8–9.
The Examiner respectfully disagrees. The Examiner finds that the claim 1 as amended, includes patent ineligible subject matter because the claim is directed to an abstract idea of mental process without significantly more.
Under the broadest reasonable interpretation standard, each and every step of the independent claim 1 can be performed as a mental process. Although the Applicant See, Remarks at 9. No claim limitation within the claim language of claim 1 narrows the scope of terms such as “substitute resource” or “original resource” or a “candidate resource set”; as such, the terms are then given plain meaning of the term, that is ordinary and customary meaning given to the term by those of ordinary skill in the art, and not inconsistent with the specifications. MPEP 2111.01 (I).
Here, the BRI scope of the specific claim terms are much broader than what the Applicant argues. For example, the term “resource” is not limited to an audio resource as the Applicant suggests; for example, said resource can simply be a name of a band, artist, beats per minute of a song in context of audio applications as the Applicant suggests. Such examples can be associated with a score, of which said resource can be substituted with another, all performed within the mind as a mental process.
Such resource can also be a name of a scene in a video, general hue of a scene, rating of an underling content as well in a context of a video. Any resource that can be associated with a score which can be substituted with another would be within the broadest reasonable interpretation scope of the claimed term “resource.”
The Examiner exemplifies the above as an illustration of why the claimed limitations of claim 1 encompasses scope much broader than what the Applicant suggests, and thus are mental processes. As such, the Examiner maintains the 35 U.S.C. § 101 rejection of claims 1, 3, 8, 13 and 14 as including patent ineligible subject matter.
Allowable Subject Matter
Claims 4, 5, 7, 9–12, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458